DETAILED ACTION
Claims 1-3 and 5-17, and 19-22 are pending. Claims dated 05/25/2022 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the objection to the claims: Applicant has amended the claims to overcome the previously set forth objections. Accordingly, the Examiner has withdrawn the previously set forth objections to the claims. 

Regarding the rejections to the claims under 35 U.S.C. § 112(b): Applicant has amended the claims to overcome the previously set forth rejections. Accordingly, the Examiner has withdrawn the previously set forth rejections to the claims. 

Regarding the rejections to the claims under 35 U.S.C. § 103:
Applicant’s arguments filed 05/25/2022 with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 11-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cepollina et al. (US 20070125910 A1), in view of Kuffner et al. (US 20180056505 A1) and herein after will be referred to as Cepollina and Kuffner respectively.

Regarding claim 1, Cepollina teaches: a hybrid control system comprising: a control agent ([0086] robotic vehicle (RV) 100); and a control engine comprising one or more processors, wherein the control engine is configured to ([0155] AI logic resident in RV 100): 
install a master plan to the control agent (Fig. 16 installed task list; Abstract: These instructions may be packaged at the remote station in a script and uplinked to the robot for execution upon remote command giving authority to proceed. Alternately, the instructions may be generated by Artificial Intelligence (AI) logic onboard the robot), 
wherein the master plan comprises a plurality of high-level tasks ([0139] FIG. 16 graphically depicts the MM concept. As indicated, this software utilizes task lists that are tied to the mission phases as discussed in the following sections. MM may hold up to five nominal and five abort task lists), 
wherein the plurality of high-level tasks includes at least one task for which the control agent is operating at least partially autonomously ([0139] MM allows the RV 100 to implement the GN&C sequences autonomously with optional remote intervention programmed in at key points. FIG. 16 graphically depicts the MM concept; [0173] All the GN&C activities preferably are contained in the pursuit phase task list and are performed autonomously with appropriate Authority to Proceed (ATP) points for any actions that require a remote command to authorize continuation of the task list), 
wherein the plurality of high-level tasks for the control agent includes at least one task for which the control agent is operating at least partially based on input from a tele-operator ([0139] When received by MM, a remote-specified task list preferably is validated, and then moved to the specified task list slot; [0155] Alternately, the AI logic may propose a course of action that must be concurred in by the remote operator before being executed; [0212] A preferred decision tree for determining which tasks are not robot-friendly, and therefore done by teleoperation, is provided in FIG. 25), 
wherein the control agent is configured to operate according to the master plan to, for each high-level task of the high-level tasks, obtain or generate one or more low-level controls and to perform the one or more low-level controls to realize the high-level task ([0139] Guidance, Navigation, and Control (GN&C) commands to realize and perform the tasks in Fig. 16),
wherein, to obtain or generate the one or more low-level controls, the control agent is configured to dynamically adjust, in real-time, the master plan for a high-level task of the one or more high-level tasks from the installed master plan 0077] FIG. 25 is a schematic representation of a decision tree for determining whether a task is “robot-friendly” – if ORPE option is discarded, then sub-task is done via teleoperations; [0139] Each task in a nominal task list preferably has a corresponding abort task list slot. If an abort occurs during a task, the associated abort task list will be initiated for the abort sequence; [0231] Any anomalies detected on board preferably result in an abort of the sequence; see Examiner Note below)
In Cepollina, Examiner interprets the limitation “dynamically adjust” corresponds a change in plan. The task list is dynamically adjusted (corresponding to aborting the task sequence – i.e., ending the current task and proceeding with the next task or stopping), in real-time.
Cepollina does not explicitly teach: dynamically adjust, in real-time, the master plan for a high-level task of the high-level tasks based on an uncertainty of a scene comprising the control agent.
However, Kuffner teaches a control agent (Fig. 2B robot 212) is configured to dynamically adjust, in real-time, the master plan for a high-level task ([0107] method 500 involves generating, by the one or more processors, updated instructions to carry out the task, by the first robotic system, based on the confidence measure being below a threshold; [0106] Note that the confidence measure may be in the form of a rating (e.g., between 1-10 where 10 indicates a high confidence measure and 1 indicates a low confidence measure) or an indicator (e.g., an indicator representing “high confidence”, “average confidence”, or “low confidence”), among other possibilities.)
based on an uncertainty of a scene comprising the control agent ([0109] Generating updated instructions may involve a simulation by the cloud-based service to determine a change in the instructions (e.g., selecting from a set of stored instructions for robot commands and/or adjusting control loop parameters for the set of instructions) that may lead to a higher confidence measure).
Examiner interprets in Kuffner, “a low confidence score/ a confidence score below a threshold” for the robot  is “an uncertainty of a scene comprising the control agent”.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Cepollina’s master plan for a high-level task to incorporate Jim to include dynamically adjust, in real-time, the master plan for a high-level task […] based on an uncertainty of a scene comprising the control agent., because doing so generates updated instructions for the task, and by extension increases the chance of success to complete the task.
Cepollina also teaches: and wherein the control agent is configured to operate according to the adjusted master plan to transition between the plurality of high-level tasks thereby causing a seamless transition between operating at least partially autonomously and operating at least partially based on input from the tele-operator ([0139] Each task within a task list may contain an Authority To Proceed (ATP) flag that, if set, will allow that task to proceed to the subsequent task in the list upon nominal completion), 
based at least on a context for the control agent, to operate at least partially autonomously and at least partially based on input from the tele-operator during execution of the adjusted master plan (Fig. 25 when Object Recognition/Pose Estimation (ORPE) is possible by the robot – denoted as “simulation verifies task successful using ORPE? If YES, ORPE Baselined for the sub-task, the servicing sub-task is done by robot. If NO, then ORPE Option is discarded, and sub-task is to be done via teleoperations; [0208] Constrained motion, according to one embodiment, is done using a combination of supervised autonomy and teleoperation, depending on the task interface (described hereafter). Fine positioning, contact operations and Object Recognition/Pose Estimation (ORPE) are all examples of constrained motion; [0205] Constrained motion is defined as any task that occurs in close proximity to other structures, including the EM 104, DM 102 and HST 50; Abstract: the remote operator maintains the ability to abort an instruction or script at any time, as well as the ability to intervene using manual override to teleoperate the robot).
In Cepollina, Examiner interprets a context corresponds to “a robot state”, where one state is if the robot determines the task can be conducted autonomously, and completes the task autonomously. Another state is if the robot determines the task cannot be conducted autonomously and/or needs intervention, and completes the task via teleoperation (see at least Fig. 25 cited above – tasks requiring teleoperations).

Regarding claim 2, Cepollina, as modified (see rejection of claim 1), teaches the system of claim 1.
Cepollina also teaches wherein at least one low-level control of the one or more low-level controls obtained for a first high-level task of the one or more high-level tasks is received from the tele-operator (Fig. 25 sub-task to be done via teleoperations), 
and wherein at least one low-level control of the one or more low-level controls obtained for a 
second high-level task of the one or more high-level tasks is autonomously determined by the control agent ([0139] MM allows the RV 100 to implement the GN&C sequences autonomously; [0155] Preferably, all activities in the launch phase are nominally to be performed autonomously, meaning that each task is carried out without direct human intervention. In one embodiment, each task may be pre-scripted. In another embodiment, at least some of the tasks may be initiated by Artificial Intelligence (AI) logic resident in RV 100.).  

Regarding claim 3, Cepollina, as modified, teaches the system of claim 1.
Cepollina also teaches wherein the context comprises one or more of a geolocation of the control agent, a state of the control agent, communication conditions, or operator state (see rejection of claim 1 in Examiner Note - Examiner interprets a context corresponds to “a robot state”, where one state is if the robot determines the task can be conducted autonomously, and completes the task autonomously. Another state is if the robot determines the task cannot be conducted autonomously and/or needs intervention, and completes the task via teleoperation (see at least Fig. 25 cited above – tasks requiring teleoperations)).

Regarding claim 11, Cepollina, as modified, teaches the system of claim 1.
Cepollina also teaches wherein the control agent comprises a vehicle, a truck, a general-purpose robot, a service robot, a drone, or a warehouse robot ([0086] robotic vehicle (RV) 100).

Regarding claim 12, Cepollina, as modified, teaches the system of claim 1.
Cepollina also teaches wherein, to operate according to the adjusted master plan, the control agent is configured to: transition between one or more remotely initiated high-level tasks of the plurality of high-level tasks and one or more locally initiated high-level tasks of the plurality of high-level tasks ([0139] Each task within a task list may contain an Authority To Proceed (ATP) flag that, if set, will allow that task to proceed to the subsequent task in the list upon nominal completion).

Regarding claim 13, Cepollina, as modified, teaches the system of claim 1. 
Cepollina, as modified, does not explicitly teach wherein the control agent is configured to: output the adjusted master plan to an external system for use by another control agent.
However, Kuffner also teaches wherein the control agent (Fig. 2B robot 212) is configured to:
output the adjusted master plan (Fig. 5 updated instructions to carry out the task 512; [0076] robots 402, 404, 406 and 408 may share experiences with each other to enable learned behaviors. In this manner, once the cloud-based service has interpreted the request for instructions to carry out the task, the cloud-based service may identify a procedure previously used by a second robotic system to carry out the task (or a similar task); Fig. 4 robots sharing task information to each other via cloud database) 
to an external system ([0122] database 110) 
for use by another control agent ([0122] Step 618 involves storing the received report and/or the generated instruction in the database (e.g., database 110). Storing such information in the database may allow the robotic system or other robotic systems to access the information in the future. The robotic system or other robotic systems may then use the techniques described herein to repeat the task and/or learn how to carry out new tasks and to discover new strategies and approaches for interaction with the environment).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Cepollina to incorporate the teachings of Kuffner to include wherein the control agent is configured to: output the adjusted master plan to an external system for use by another control agent, because in doing so, “other robotic systems would be capable of repeating the task and/or learning how to carry out new tasks and discover new strategies and approaches for interaction with the environment” (Kuffner [0122]).

Regarding claim 14, Cepollina, as modified, teaches the system of claim 1.
Cepollina also teaches wherein the control agent is configured to: determine a low-level control of the one or more low-level controls based on input from the tele-operator (Fig. 25 sub-task to be done via teleoperations).

Regarding claim 15, Cepollina teaches: a method for a hybrid control system comprising: 
installing, by a control engine comprising one or more processors ([0155] AI logic resident in RV 100), a master plan to the control agent (Fig. 16 installed task list; Abstract: These instructions may be packaged at the remote station in a script and uplinked to the robot for execution upon remote command giving authority to proceed. Alternately, the instructions may be generated by Artificial Intelligence (AI) logic onboard the robot), 
wherein the master plan comprises a plurality of high-level tasks ([0139] FIG. 16 graphically depicts the MM concept. As indicated, this software utilizes task lists that are tied to the mission phases as discussed in the following sections. MM may hold up to five nominal and five abort task lists), 
wherein the plurality of high-level tasks includes at least one task for which the control agent is operating at least partially autonomously ([0139] MM allows the RV 100 to implement the GN&C sequences autonomously with optional remote intervention programmed in at key points. FIG. 16 graphically depicts the MM concept; [0173] All the GN&C activities preferably are contained in the pursuit phase task list and are performed autonomously with appropriate Authority to Proceed (ATP) points for any actions that require a remote command to authorize continuation of the task list), 
wherein the plurality of high-level tasks for the control agent includes at least one task for which the control agent is operating at least partially based on input from a tele-operator ([0139] When received by MM, a remote-specified task list preferably is validated, and then moved to the specified task list slot; [0155] Alternately, the AI logic may propose a course of action that must be concurred in by the remote operator before being executed; [0212] A preferred decision tree for determining which tasks are not robot-friendly, and therefore done by teleoperation, is provided in FIG. 25), 
operating, by the control agent, according to the master plan to, for each high-level task of the high-level tasks, obtain or generate one or more low-level controls and to perform the one or more low-level controls to realize the high-level task ([0139] Guidance, Navigation, and Control (GN&C) commands to realize and perform the tasks in Fig. 16),
wherein, operating according to the master plan comprises dynamically adjusting, in real-time, the master plan for a high-level task of the one or more high-level tasks from the installed master plan 0077] FIG. 25 is a schematic representation of a decision tree for determining whether a task is “robot-friendly” – if ORPE option is discarded, then sub-task is done via teleoperations; [0139] Each task in a nominal task list preferably has a corresponding abort task list slot. If an abort occurs during a task, the associated abort task list will be initiated for the abort sequence; [0231] Any anomalies detected on board preferably result in an abort of the sequence; see Examiner Note below)
In Cepollina, Examiner interprets the limitation “dynamically adjust” corresponds a change in plan. The task list is dynamically adjusted (corresponding to aborting the task sequence – i.e., ending the current task and proceeding with the next task or stopping), in real-time.
Cepollina does not explicitly teach: dynamically adjust, in real-time, the master plan for a high-level task of the high-level tasks based on an uncertainty of a scene comprising the control agent.
However, Kuffner teaches a control agent (Fig. 2B robot 212) that dynamically adjusts, in real-time, the master plan for a high-level task ([0107] method 500 involves generating, by the one or more processors, updated instructions to carry out the task, by the first robotic system, based on the confidence measure being below a threshold; [0106] Note that the confidence measure may be in the form of a rating (e.g., between 1-10 where 10 indicates a high confidence measure and 1 indicates a low confidence measure) or an indicator (e.g., an indicator representing “high confidence”, “average confidence”, or “low confidence”), among other possibilities.)
based on an uncertainty of a scene comprising the control agent ([0109] Generating updated instructions may involve a simulation by the cloud-based service to determine a change in the instructions (e.g., selecting from a set of stored instructions for robot commands and/or adjusting control loop parameters for the set of instructions) that may lead to a higher confidence measure).
Examiner interprets in Kuffner, “a low confidence score/ a confidence score below a threshold” for the robot  is “an uncertainty of a scene comprising the control agent”.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Cepollina’s master plan for a high-level task to incorporate Jim to include dynamically adjusting, in real-time, the master plan for a high-level task […] based on an uncertainty of a scene comprising the control agent., because doing so generates updated instructions for the task, and by extension increases the chance of success to complete the task.
Cepollina also teaches: and operating, by the control agent, according to the adjusted master plan to transition between the plurality of high-level tasks thereby causing a seamless transition between operating at least partially autonomously and operating at least partially based on input from the tele-operator ([0139] Each task within a task list may contain an Authority To Proceed (ATP) flag that, if set, will allow that task to proceed to the subsequent task in the list upon nominal completion), 
based at least on a context for the control agent, to operate at least partially autonomously and at least partially based on input from the tele-operator during execution of the adjusted master plan (Fig. 25 when Object Recognition/Pose Estimation (ORPE) is possible by the robot – denoted as “simulation verifies task successful using ORPE? If YES, ORPE Baselined for the sub-task, the servicing sub-task is done by robot. If NO, then ORPE Option is discarded, and sub-task is to be done via teleoperations; [0208] Constrained motion, according to one embodiment, is done using a combination of supervised autonomy and teleoperation, depending on the task interface (described hereafter). Fine positioning, contact operations and Object Recognition/Pose Estimation (ORPE) are all examples of constrained motion; [0205] Constrained motion is defined as any task that occurs in close proximity to other structures, including the EM 104, DM 102 and HST 50; Abstract: the remote operator maintains the ability to abort an instruction or script at any time, as well as the ability to intervene using manual override to teleoperate the robot).

Regarding claim 16, Cepollina, as modified, teaches the method of claim 15.
Cepollina also teaches wherein at least one low-level control of the one or more low-level controls obtained for a first high-level task of the one or more high-level tasks is received from the tele-operator (Fig. 25 sub-task to be done via teleoperations), 
and wherein at least one low-level control of the one or more low-level controls obtained for a 
second high-level task of the one or more high-level tasks is autonomously determined by the control agent ([0139] MM allows the RV 100 to implement the GN&C sequences autonomously; [0155] Preferably, all activities in the launch phase are nominally to be performed autonomously, meaning that each task is carried out without direct human intervention. In one embodiment, each task may be pre-scripted. In another embodiment, at least some of the tasks may be initiated by Artificial Intelligence (AI) logic resident in RV 100).

Regarding claim 17, Cepollina, as modified, teaches the method of claim 17.
Cepollina also teaches wherein the context comprises one or more of a geolocation of the control agent, a state of the control agent, communication conditions, or operator state (see rejection of claim 1 cited to Fig. 25, [0231] an anomalies on board to abort task – also [0212] robot friendly or not robot friendly task determination --to determine if teleoperations needed--).

Regarding claim 20, Cepollina teaches: a non-transitory computer readable medium including instructions that, when executed, cause one or more processors to ([0155] AI logic resident in RV 100): 
install a master plan to the control agent (Fig. 16 installed task list; Abstract: These instructions may be packaged at the remote station in a script and uplinked to the robot for execution upon remote command giving authority to proceed. Alternately, the instructions may be generated by Artificial Intelligence (AI) logic onboard the robot), 
wherein the master plan comprises a plurality of high-level tasks ([0139] FIG. 16 graphically depicts the MM concept. As indicated, this software utilizes task lists that are tied to the mission phases as discussed in the following sections. MM may hold up to five nominal and five abort task lists), 
wherein the plurality of high-level tasks includes at least one task for which the control agent is operating at least partially autonomously ([0139] MM allows the RV 100 to implement the GN&C sequences autonomously with optional remote intervention programmed in at key points. FIG. 16 graphically depicts the MM concept; [0173] All the GN&C activities preferably are contained in the pursuit phase task list and are performed autonomously with appropriate Authority to Proceed (ATP) points for any actions that require a remote command to authorize continuation of the task list), 
wherein the plurality of high-level tasks for the control agent includes at least one task for which the control agent is operating at least partially based on input from a tele-operator ([0139] When received by MM, a remote-specified task list preferably is validated, and then moved to the specified task list slot; [0155] Alternately, the AI logic may propose a course of action that must be concurred in by the remote operator before being executed; [0212] A preferred decision tree for determining which tasks are not robot-friendly, and therefore done by teleoperation, is provided in FIG. 25), 
operate the control agent, according to the master plan to, for each high-level task of the high-level tasks, obtain or generate one or more low-level controls and to perform the one or more low-level controls to realize the high-level task ([0139] Guidance, Navigation, and Control (GN&C) commands to realize and perform the tasks in Fig. 16),
wherein, to obtain or generate the one or more low-level controls, the control agent is configured to dynamically adjust, in real-time, the master plan for a high-level task of the one or more high-level tasks from the installed master plan 0077] FIG. 25 is a schematic representation of a decision tree for determining whether a task is “robot-friendly” – if ORPE option is discarded, then sub-task is done via teleoperations; [0139] Each task in a nominal task list preferably has a corresponding abort task list slot. If an abort occurs during a task, the associated abort task list will be initiated for the abort sequence; [0231] Any anomalies detected on board preferably result in an abort of the sequence; see Examiner Note below)
In Cepollina, Examiner interprets the limitation “dynamically adjust” corresponds a change in plan. The task list is dynamically adjusted (corresponding to aborting the task sequence – i.e., ending the current task and proceeding with the next task or stopping), in real-time.
Cepollina does not explicitly teach: dynamically adjust, in real-time, the master plan for a high-level task of the high-level tasks based on an uncertainty of a scene comprising the control agent.
However, Kuffner teaches a control agent (Fig. 2B robot 212) that dynamically adjusts, in real-time, the master plan for a high-level task ([0107] method 500 involves generating, by the one or more processors, updated instructions to carry out the task, by the first robotic system, based on the confidence measure being below a threshold; [0106] Note that the confidence measure may be in the form of a rating (e.g., between 1-10 where 10 indicates a high confidence measure and 1 indicates a low confidence measure) or an indicator (e.g., an indicator representing “high confidence”, “average confidence”, or “low confidence”), among other possibilities.)
based on an uncertainty of a scene comprising the control agent ([0109] Generating updated instructions may involve a simulation by the cloud-based service to determine a change in the instructions (e.g., selecting from a set of stored instructions for robot commands and/or adjusting control loop parameters for the set of instructions) that may lead to a higher confidence measure).
Examiner interprets in Kuffner, “a low confidence score/ a confidence score below a threshold” for the robot  is “an uncertainty of a scene comprising the control agent”.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Cepollina’s master plan for a high-level task to incorporate Jim to include dynamically adjust, in real-time, the master plan for a high-level task […] based on an uncertainty of a scene comprising the control agent., because doing so generates updated instructions for the task, and by extension increases the chance of success to complete the task.
Cepollina also teaches: and operate the control agent, according to the adjusted master plan to transition between the plurality of high-level tasks thereby causing a seamless transition between operating at least partially autonomously and operating at least partially based on input from the tele-operator ([0139] Each task within a task list may contain an Authority To Proceed (ATP) flag that, if set, will allow that task to proceed to the subsequent task in the list upon nominal completion), 
based at least on a context for the control agent, to operate at least partially autonomously and at least partially based on input from the tele-operator during execution of the adjusted master plan (Fig. 25 when Object Recognition/Pose Estimation (ORPE) is possible by the robot – denoted as “simulation verifies task successful using ORPE? If YES, ORPE Baselined for the sub-task, the servicing sub-task is done by robot. If NO, then ORPE Option is discarded, and sub-task is to be done via teleoperations; [0208] Constrained motion, according to one embodiment, is done using a combination of supervised autonomy and teleoperation, depending on the task interface (described hereafter). Fine positioning, contact operations and Object Recognition/Pose Estimation (ORPE) are all examples of constrained motion; [0205] Constrained motion is defined as any task that occurs in close proximity to other structures, including the EM 104, DM 102 and HST 50; Abstract: the remote operator maintains the ability to abort an instruction or script at any time, as well as the ability to intervene using manual override to teleoperate the robot).

Claims 5-7, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cepollina, in view of Kuffner, in further view of Nielson et al. (US 8271132 B2) and herein after will be referred to as Nielson.

Regarding claim 5, Cepollina, as modified, teaches the system of claim 1.
Cepollina does not explicitly teach, the control agent is configured to: trigger back to operating at least partially based on input from the tele-operator based further one or more of a safety environment of the control agent or the uncertainty of a scene.
However, Nielson teaches the control agent is configured to: trigger back to operating at least partially based on input from the tele-operator based further one or more of a safety environment of the control agent or the uncertainty of a scene (col 18 ln.6-15 The robot accepts varying levels of operator intervention 291 and may support dialogue through the use of scripted suggestions (e.g., “Path blocked! Continue left or right?”) and other text messages that may appear within a graphical interface).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Cepollina to incorporate the teachings of Nielson to include triggering back to operating at least partially based on input from the tele-operator based further one or more of a safety environment of the control agent or the uncertainty of a scene, for the motivation of completing the task with teleoperated commands, and not have the task aborted.

Regarding claim 6, Cepollina, as modified, teaches the system of claim 1.
Cepollina does not explicitly teach wherein the control engine is configured to: generate the master plan using one or more of historical information, information regarding state of the control agent including either a success state or failure state, capability information for the control agent, or a master plan template for a plurality of control agents.
However, Nielson teaches wherein the control engine is configured to: generate the master plan using one or more of historical information, information regarding state of the control agent including either a success state or failure state, capability information for the control agent, or a master plan template for a plurality of control agents (Fig. 3 GRA 200; col 9 ln.19-24 The GRA keeps track of which capabilities are available (e.g., sensors. actuators, mapping systems, communications) on the specific embodiment and uses virtual and stub functions within the class hierarchy to ensure that commands and queries pertaining to capabilities that an individual robot does not have do not cause data access errors; col 42 ln.18-33 FIG. 23 is a diagram illustrating transformation according to path plan process 2204 (FIG. 21). […] Additionally, for the generation of waypoint file 2206, the information in drawing file 2202 also undergoes verifications to determine if input velocities 2200 (FIG. 21) are within the capabilities of the robot.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the master plan as taught by Cepollina to incorporate the teachings of Nielson to include wherein the control engine is configured to: generate the master plan using one or more of historical information, information regarding state of the control agent including either a success state or failure state, capability information for the control agent, or a master plan template for a plurality of control agents, because doing so ensures that the robot is capable of performing the planned/installed tasks.

Regarding claim 7, Cepollina, as modified, teaches the system of claim 1. 
Cepollina does not explicitly teach wherein the control engine is configured to: build up a map of operations that maps a location relative to the map to at least one of: 1) controls performed by the tele-operator or 2) autonomously-performed low- level controls.
However, Nielson teaches wherein the control engine is configured to: build up a map of operations that maps a location relative to the map to at least one of: 1) controls performed by the tele-operator or 2) autonomously-performed low- level controls (col 41 ln.29-36 The user interface 2420 for controlling path plan process 2204 (FIG. 21) enables a user to generate commands in the form of waypoint file 2206 (FIG. 21) for execution by robot 2102, which results in the formation of a virtual rail or track that is followed or traced by robot 2102. The virtual track or rail may be created from an abstraction or may be generated with reference to an available map or other boundary designations of the operating environment.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Cepollina to incorporate the teachings of Nielson to include wherein the control engine is configured to: build up a map of operations that maps a location relative to the map to at least one of: 1) controls performed by the tele-operator or 2) autonomously-performed low- level controls, for the motivation of providing a map that can aid the teleoperator in at least finding the location of the robot.

Regarding claim 10, Cepollina, as modified, teaches the system of claim 1.
Cepollina does not explicitly teach wherein the control agent is configured to: learn low-level controls to increase a level of autonomy for a given high-level task of the one or more high-level tasks.
However, Nielson teaches wherein the control agent is configured to: learn low-level controls to increase a level of autonomy for a given high-level task of the one or more high-level tasks (col 19 ln.24-28 Moreover, for autonomous capabilities to evolve, the RIK is configured such that a robot is able to recognize when help is needed from an operator, other robot, or combinations thereof and learn from these interactions).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Cepollina to incorporate the teachings of Nielson to include wherein the control agent is configured to: learn low-level controls to increase a level of autonomy for a given high-level task of the one or more high-level tasks, for the well-known benefits of providing learned automation and continuous improvement, and by extension improving the task list on its own.

Regarding claim 19, Cepollina, as modified, teaches the method of claim 15.
Cepollina does not explicitly teach, triggering back to operating at least partially based on input from the tele-operator based further on one or more of a safety environment of the control agent or the uncertainty of a scene.
However, Nielson teaches triggering back to operating at least partially based on input from the tele-operator based further on one or more of a safety environment of the control agent or the uncertainty of a scene (col 18 ln.6-15 The robot accepts varying levels of operator intervention 291 and may support dialogue through the use of scripted suggestions (e.g., “Path blocked! Continue left or right?”) and other text messages that may appear within a graphical interface).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Cepollina to incorporate the teachings of Nielson to include triggering back to operating at least partially based on input from the tele-operator based further on one or more of a safety environment of the control agent or the uncertainty of a scene, for the motivation of completing the task with teleoperated commands, and not have the task aborted.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cepollina, in view of Kuffner, in further view of Xiao et al. (US 20180141544 A1) and herein after will be referred to as Xiao.

Regarding claim 8, Cepollina, as modified, teaches the system of claim 1.
While Cepollina teaches a high-level task of the one or more high-level tasks (Fig. 16 task list), Cepollina does not explicitly teach wherein the control engine comprises: a simulator module configured to perform a series of a simulations to determine a set of low-level controls that best achieves a high-level task of the one or more high- level tasks by simulating commands produced by the set of low-level controls and determining whether the simulated commands produced by the set of low-level controls achieves a threshold of success.  
However, Xiao teaches wherein the control engine comprises: a simulator module configured to perform a series of a simulations (Fig. 12 best path engine 1208)
to determine a set of low-level controls that best achieves a high-level task of the one or more high-level tasks by simulating commands produced by the set of low-level controls ([0029] Then, the vehicle can run a Monte Carlo simulation based on the trajectory distribution of objects along with a Monte Carlo tree search and check the collision probability against any simulated trajectory instead. The vehicle attempts to find the path to minimize the collision probability based on a Monte Carlo Tree Search algorithm)
In Xiao, examiner interprets that navigation is a high-level task, and “finding the path to minimize collision” corresponds to the limitation “determining a set of low-level controls that best achieves the high-level task”. Examiner’s interpretation is consistent with applicant’s specification [0078] “Local traffic simulation module 319 may simulate various scenarios and provide the best path for the truck to follow.”
and determining whether the simulated commands produced by the set of low-level controls achieves a threshold of success ([0029] Each child node in the tree search can be weighted and expanded. The child may be randomly selected for expansion with the probability proportional to the weight of the child. At the last level of the tree structure, the vehicle can evaluate the leaf nodes. The leaf node collision probability which including estimation of collision probability for the future steps can be estimated by machine learning models. The product of all non-collision probability of all nodes on the path from the root to the leaf will be the non-collision probability for the path or safety score of the path. […] The path with the highest safety score can represent the safest path for the vehicle)
Examiner Note: The limitation “threshold of success” is mentioned only once in applicant’s disclosure [0048], and comprises of the same language in claim 8. Therefore, Examiner has interpreted the limitation “threshold of success” broadly such that “the highest safety score” is a threshold of success.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the control engine as taught by Cepollina to incorporate Xiao to include a simulator module configured to perform a series of a simulations to determine a set of low-level controls that best achieves a high-level task of the one or more high-level tasks by simulating commands produced by the set of low-level controls and determining whether the simulated commands produced by the set of low-level controls achieves a threshold of success, because doing so provides the best path for the robot/vehicle to follow.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cepollina, in view of Kuffner, in further view of Nielson, and in further view of Xiao.

Regarding claim 9, Cepollina, as modified, teaches the system of claim 1.
Cepollina, as modified, does not explicitly teach wherein the control engine is configured to: incorporate latency information into calculations performed by a prioritization module such that one or more commands issued by the tele-operator arrive at the agent when they are needed.
However, Nielson teaches wherein the control engine is configured to: incorporate latency information into calculations performed by a prioritization module such that one or more commands issued by the tele-operator arrive at the agent when they are needed (col 23 ln.46-50 The prioritization 356 operation may be used to determine which information to send ahead of other information based on how important it may be to minimize latency from when data is available to when it is received by an operator or another robot; Fig. 11 timing module 354).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Cepollina to incorporate the teachings of Nielson to include wherein the control engine is configured to: incorporate latency information into calculations performed by a prioritization module such that one or more commands issued by the tele-operator arrive at the agent when they are needed, for the motivation of optimizing the timing of commands received by the robot.
Cepollina, as modified, does not explicitly teach a remote simulation module. 
However, Xiao teaches a remote simulation module (Fig. 12 best path engine 1208).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the modules taught by Cepollina, as modified, to incorporate the teachings of Xiao to include a remote simulation module, because doing so helps determine the best task.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cepollina, in view of Kuffner, in further view of Lockwood et al. (US 20190011912 A1) and herein after will be referred to as Lockwood.

Regarding claim 21, Cepollina, as modified, teaches the system of claim 1.
Cepollina, as modified, does not explicitly teach wherein the context comprises operator experience. 
However, Lockwood teaches a seamless transition of a high-level task ([0056] plan) 
between operating at least partially autonomously ([0025] a driverless vehicle autonomously traveling…)
and operating at least partially based on input from a tele-operator, based at least on a context for the control agent, wherein the context comprises operator experience ([0095] As the confidence level drops below a threshold minimum confidence level, the vehicle 102 may slow its speed or stop, and use its network interface 234 to send communication signals to the teleoperations system 148 providing sensor data and a request for guidance from the teleoperations system 148. In some examples, the request may be inferred and/or determined by the teleoperations system 148, for example, as noted above. The teleoperations system 148 may receive the communication signals, the situation may be evaluated by a teleoperator 150 via the teleoperations interface 154, and the teleoperator 150 may send teleoperations signals to the vehicle 102 via the teleoperations transmitter 306 providing guidance, for example, as described herein.).
Examiner interprets the teleoperator “evaluating the situation” corresponds to an operator “experience”.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Cepollina to incorporate the teachings of Lockwood to include wherein the context comprises operator experience, for the motivation of allowing the teleoperator to use his/her own knowledge to observe if teleoperations are needed for the situation.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cepollina, in view of Kuffner, in further view of Kalouche (US 20210205986 A1) and herein after will be referred to as Kalouche.

Regarding claim 22, Cepollina, as modified, teaches the system of claim 1.
Cepollina, as modified, also teaches wherein the control agent is configured to dynamically adjust the master plan further based on a confidence score associated with the one or more low-level controls for the high-level task (see rejection of claim 1 cited to Kuffner [0106-0107] and [0109] - Generating updated instructions may involve a simulation by the cloud-based service to determine a change in the instructions (e.g., selecting from a set of stored instructions for robot commands and/or adjusting control loop parameters for the set of instructions) that may lead to a higher confidence measure).
Cepollina, as modified, does not explicitly teach wherein the control agent is configured to generate the one or more low-level controls for the high-level task based on a learned behavior.
However, Kalouche teaches wherein the control agent is configured to generate the one or more low-level controls (Fig. 6 robot kinematic parameters 630 and robot state 630) 
for the high-level task ([0077] enabling the robot to accomplish the task associated with the task label 605) 
based on a learned behavior (Fig. 6 imitation learning engine 150; [0032] machine learning algorithm that learns from examples of robots being teleoperated to accomplish a variety of tasks in various environments and applications).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Cepollina to incorporate the teachings of Kalouche to include wherein the control agent is configured to generate the one or more low-level controls for the high-level task based on a learned behavior, because doing so “enables robots to learn how to accomplish similar tasks in the future” (Kalouche [0014]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110106339 A1 – Phillips discloses: [0077] The control system allows the user to initiate autonomous behaviors for the remote vehicle, and to switch between tele-operation and such autonomous behaviors.
US 9606539 B1 – Kentley in col 6 ln 25-42 discloses: “autonomous vehicle 109d detects an object 126 obscuring a path 124 on roadway 122 at point 191, as depicted in inset 120. If autonomous vehicle controller 147 cannot ascertain a path or trajectory over which vehicle 109d may safely transit with a relatively high degree of certainty, then autonomous vehicle controller 147 may transmit request message 105 for teleoperation services. In response, a teleoperator computing device 104 may receive instructions from a teleoperator 108 to perform a course of action to successfully (and safely) negotiate obstacles 126. Response data 107 then can be transmitted back to autonomous vehicle 109d to cause the vehicle to, for example, safely cross a set of double lines as it transits along the alternate path 121”
US 20180154899 A1 Tiwari discloses: automatically transferring planning authority to the teleoperator, in response to the vehicle reaching a predetermined geographic location.
US 20180136651 A1 Levinson discloses: wherein the control agent is configured to dynamically adjust a task based on a confidence score associated with the one or more low-level controls for the task ([0162] A teleoperator may receive message (“1a”) 3843a representing an “immobile alert,” which may indicate that autonomous vehicle 3830 is in encountering one or more events (e.g., associated with a range of confidence levels) for which teleoperation services may be invoked.)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661